DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Travis Johnson on February 13, 2021.
IN THE CLAIMS
(Currently Amended) A drug mixing system comprising:
a housing;
a first chamber and second chamber disposed in the housing, wherein at least one chamber is slidably movable relative to the other;
a first medicament component provided in the first chamber;
a second medicament component provided outside the first chamber;
a valve disposed between the first and second chambers; 
an actuation device having a pre-loaded energy source, the actuation device being in direct mechanical communication with the valve stage; and
a first displacement mechanism disposed in the first chamber and in mechanical communication with the actuation device.

(Cancelled) 
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Previously Cancelled) 
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)

(New) A drug mixing system of claim 1, further comprising a delivery assembly configured to be in fluid communication with the second chamber.

(New) A drug mixing system comprising:
a housing;
a first chamber and second chamber disposed in the housing, wherein at least one chamber is slidably movable relative to the other;
a first medicament component provided in the first chamber;
a second medicament component provided outside the first chamber;
a valve disposed between the first and second chambers; 
an actuation device having a pre-loaded energy source, the actuation device being in direct mechanical communication with the valve and wherein the actuation device is configured to allow the valve to alternate between a closed and open state in a first actuation stage, wherein activating the actuation device allows one of the chambers to slidably move relative to the other within the housing during the first actuation stage;

a delivery assembly configured to be in fluid communication with the second chamber.


Allowable Subject Matter
Claims 1, 20 and 21 are allowed over the prior art of record as amended via Examiner’s Amendment.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed drug mixing system comprising a housing, a first chamber, a second chamber, a valve disposed between the first and second chambers, an actuation device having a pre-loaded energy source, and a first displacement mechanism in the first chamber that communicates with the actuation device.
The closest prior art of record is Wilmot, et al. (US 2013/0274707) and Boyd, et al. (US 2013/0018319). However, these references do not disclose the device as claimed or described above.
Regarding claims 1, 20 and 21, the closest prior art of record fails to teach among all the limitations or render obvious the specifics of the actuation device being in direct mechanical communication with the valve, in combination with the other limitations as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENG LEE whose telephone number is (571)270-3662.  The examiner can normally be reached on Monday, Tuesday and Wednesday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/WL/Examiner, Art Unit 3783   
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783